Citation Nr: 0948748	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  06-14 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for residual of a left 
shoulder injury.  

2.  Entitlement to service connection for a heart condition, 
claimed as right bundle branch block or bifascicular block 
with near syncope.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Navy 
from September 1998 to January 2005. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO), which, in pertinent part, denied the 
benefits sought on appeal.  

It is noted that the Veteran also initiated an appeal to the 
RO's August 2005 assignment of a noncompensable rating for 
anxiety disorder (claimed as idiopathic hypersomnia), but he 
failed to submit a substantive appeal as to that issue after 
receiving notice of October 2007 statement of the case.  It 
is noted that in his April 2006 substantive appeal, the 
Veteran indicated that he wanted to appeal the assigned 
rating for anxiety disorder; however, this document was 
received prior to his receipt of the October 2007 SOC.  
Therefore, it cannot constitute a substantive appeal for that 
issue.  The RO has not received any subsequent correspondence 
from the Veteran in which he indicated that he wanted to 
appeal the assigned rating for anxiety disorder.  As such, 
that claim is not currently before the Board on appeal. 

In July 2008, the Veteran was scheduled for a Board hearing 
at the Central Office in Washington, DC.  The Veteran failed 
to appear for the hearing.  Under the applicable regulation, 
if an appellant fails to appear for a scheduled hearing and a 
request for postponement has not been received and granted, 
the case will be processed as though the request for a 
hearing had been withdrawn.  38 C.F.R. § 20.702 (d) (2009).  
Accordingly, this Veteran's request for a hearing is 
considered withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for 
residuals of a left shoulder injury and service connection 
for a heart condition, which he originally claimed as 
bifascicular block and near syncope.  As explained further 
below, the Board finds that additional development is 
required prior to adjudication of the claims.  In particular, 
new VA examinations are in order. 

With regard to the claim for service connection for a left 
shoulder condition, the Board notes that a review of the 
Veteran's service treatment records show he injured his left 
shoulder while he was in service, and that he received 
treatment for left shoulder pain prior to his separation.  
While clinical evaluation at the examination prior to 
separation revealed that the upper extremities were normal, 
the Veteran specified in his report of medical history and 
documents attached thereto, that he had injured his left 
shoulder and had ongoing complaints.  Although the record 
shows that the Veteran was afforded a VA examination in March 
2005 in conjunction with his claim, this examination report 
does not contain sufficient findings to adjudicate the claim.  
See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  
Specifically, the March 2005 examination report shows that 
the examiner noted that the Veteran had limitation of motion 
on external and internal rotation with pain and that there 
was further limitation by pain on repetitive motion.  Oddly, 
however, while the examiner noted the limitation of motion, 
the examiner failed to render any diagnosis with regard to 
the left shoulder, or in opposite, provide an opinion that 
there was no evidence of a disability.  As such, the Board 
finds that a new VA examination is in order to determine the 
nature of any left shoulder condition, and to obtain an 
opinion as to the likelihood that any diagnosed condition 
left shoulder problem is related to a left shoulder injury 
during service.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 
3.159(c)(4).

Concerning the heart condition claim, a review of the 
Veteran's service treatment records shows several abnormal 
electrocardiography (EKGs) findings beginning in 2002.  These 
EKG reports predominately note evidence of a right bundle 
branch block (RBBB).  An October 2002 treatment record shows 
that the Veteran presented with complaints of chest pain and 
lightheadedness.  It shows that he was referred for an 
evaluation of "near syncope" and abnormal EKG.  The EKG 
report revealed that the Veteran had a RBBB and left 
posterior fascicular block (LPFB).  The Veteran was diagnosed 
with bifascicular block.  A December 2002 cardiology note 
shows that an EKG continued to show evidence of RBBB with a 
LPFB.  The physician assessed the Veteran with a bifascicular 
block, mildly symptomatic.  The examiner indicated that the 
condition was possibly of congenital etiology as there was no 
evidence of ischemia, structural abnormality, pauses, or 
symptomatic bradycardia.  A subsequent December 2002 
treatment note shows that the Veteran was assessed with 
intermittent symptomatic cardiac conduction abnormalities, 
with potential complications involving symptomatic 
bradycardia.  The Veteran was placed on close monitoring for 
chest pains or other potential cardiac symptoms.  

Subsequent service treatment records continued to show 
abnormal EKG findings that included the presence of a RBBB 
and LPFB.  The records also show the Veteran continued to 
receive a diagnosis of pre-syncope and bifascicular block.  
See April 2004 Limited Duty Medical Board Report.  On the 
Veteran's December 2004 examination report prior to 
separation, his heart was evaluated as abnormal, and it was 
noted by the physician that he had pervious evaluation for 
syncope and bifascicular block.  There was no etiology 
indicated for the Veteran's heart condition. 

As noted above, shortly after the Veteran's discharge from 
service he was afforded a general VA examination in March 
2005.  In this examination report, the examiner noted the 
Veteran's history of abnormal EKGs findings were consistent 
with bifascicular block.  The examiner also noted the Veteran 
denied current symptoms of dizziness, fatigue, angina or 
necessitation of pharmacotherapeutic intervention.  The 
examiner concluded that the Veteran's heart condition had 
resolved.  The examiner, however, noted that the Veteran was 
scheduled for further cardiac evaluation, which would be 
followed by an addendum to the examination report.  

The Board notes that a subsequent cardiac evaluation revealed 
abnormal EKG findings with RBBB, but an echocardiogram report 
showed normal findings.  There was no addendum to the March 
2005 examination report associated with the claims folder.  
Thereafter, an October 2005 EKG report showed abnormal 
findings of RBBB and sinus arrhythmia.  

Based on the evidence of inservice cardiac condition and the 
post-service medical evidence of current heart symptoms, in 
addition to the incomplete findings in the VA examination 
report, the Board finds that a new VA examination by an 
appropriate specialist is warranted.  See 38 U.S.C.A. § 5103A 
(d); 38 C.F.R. § 3.159(c)(4).  The RO/AMC should schedule the 
Veteran for a new VA examination by an appropriate specialist 
to determine the nature and likely etiology of the Veteran's 
heart condition.  In particular, the RO/AMC should request 
that the examiner identify whether the Veteran's heart 
condition is causally related to service or, alternatively, 
if it is congenital in nature.  

Prior to any examination, the RO/AMC should ask the Veteran 
to identify any outstanding records of pertinent VA and 
private treatment, and obtain those records.  
If any identified records cannot be obtained, a memorandum 
should be included in the file explaining the procedures 
undertaken in attempt to find the records and why such 
attempts were not fully successful.

Accordingly, the case is REMANDED for the following action:

1. By appropriate means, and with any 
necessary assistance from the Veteran, the 
RO/AMC should seek to identify and obtain 
any VA and/or private records of pertinent 
medical treatment for left shoulder or 
heart problems that are not yet on file.  
If any identified records cannot be 
obtained, a memorandum should be included 
in the file explaining the procedures 
undertaken to attempt to find the records 
and why such attempts were not fully 
successful.

2.  After receipt of any additional 
records, the RO/AMC should then schedule 
the Veteran for a VA examination by the 
appropriate specialist, to determine the 
nature and likely etiology of any 
diagnosed left shoulder condition.  The 
Veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must review 
the entire claims file in conjunction with 
the examination.  All tests and studies 
deemed necessary by the examiner should be 
performed.  Based on a review of the 
claims file and the clinical findings from 
the examination, the examiner should 
provide a diagnosis for any current left 
shoulder disorder.  If no disability is 
found, then the examiner should so state 
in the examination report.  

Additionally, based on a review of the 
claims file and the clinical findings on 
examination, the examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that any left shoulder 
condition is etiologically related to 
service.  A complete rationale should be 
given for all opinions and conclusions 
expressed.

3.  After receipt of any additional 
records, the RO/AMC should then schedule 
the Veteran for new VA examination by the 
appropriate specialists, to determine the 
nature and likely etiology of any 
diagnosed heart condition.  The Veteran's 
claims file must be made available to the 
examiner prior to the examination, and the 
examiner must review the entire claims 
file in conjunction with the examination.  
All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings from the examination, 
the examiners should provide a diagnosis 
for any current heart condition.  If no 
disability is found, then the examiners 
should so state in the examination report.  

Additionally, based on a review of the 
claims file and the clinical findings on 
examination, the examiner should each be 
requested to provide an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that any heart-related 
condition found on examination is 
etiologically related to his period of 
service.  If the examiner finds any heart 
condition is congenital, the examiner 
should indicate whether any such condition 
was aggravated (made permanently worse) by 
service.  A complete rationale should be 
given for all opinions and conclusions 
expressed.

4.  The RO/AMC should then re-adjudicate 
the claims for service connection for 
residual of a left shoulder injury and 
service connection for a heart condition 
(originally claimed as near syncope and 
bifascicular block).  If any benefit 
sought remains denied, issue the Veteran 
and his representative a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
The Board will take this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, 
as well as any other development deemed necessary, is needed 
for a comprehensive and correct adjudication of his claims.  
His cooperation in VA's efforts to develop his claims, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

